                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 27, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

MARK TOBIAS,                                §
                                            §
        Petitioner,                         §
VS.                                         §   CIVIL NO. 2:18-CV-464
                                            §
WARDEN L. SHULTS,                           §
                                            §
        Respondent.                         §

                                       ORDER

      The Court is in receipt of Respondent Warden L. Shults’ (“Shults”) Motion for
Summary Judgment filed by the United States, Dkt. No. 8; Petitioner Mark Tobias’
(“Tobias”) Response to the motion for summary judgment, Dkt. No. 9; and the
Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 10. No
party has filed objections to the M&R, and the time to file objections has passed.
See 28 U.S.C. § 636(b)(1) (setting a 14-day deadline to file objections).
      After independently reviewing the record and the applicable law, the Court
ADOPTS the M&R, Dkt. No. 10.                Accordingly, the Court GRANTS the
government’s motion for summary judgment, Dkt. No. 8.             The Court therefore
DISMISSES the above-captioned case.
      Final judgment will be entered separately.


      SIGNED this 26th day of August 2019.



                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
